DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-7, 9-14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duggal et al. (US 2018/0228483) in view of Horrell et al. (US 2006/0291195) and Burwell et al. (US 2008/0033519).
Regarding claim 1, Duggal et al. discloses an apparatus for surgical lighting (see Fig. 7A-7F) of a surgical area (e.g. surgical field 160, see Fig. 1, Para. 0041), comprising: a generally planar outer layer (e.g. insulative layer, see Figs. 4, 7A-7F, Para. 0008, 0045, 0054 and 0057), the outer layer being biocompatible (i.e. the surgical retractor is a medical device that is made from suitable materials used in surgical implants, see Para. 0008) the outer layer being malleable, and the outer layer including a material configured to provide fluid management (i.e. the outer layer is malleable strip comprises steel, steel alloy, aluminum, titanium, plastic, ceramic, fluidized metal, or any combination thereof which is suitable material to protect the light source from external factors such as bodily tissue or fluids, Para. 0042 and 0045); a generally planar substrate (substrate 240, to which flexible conductor 230 and illumination source 210 may be secured, such as via depositing, adhering, affixing, and so forth, may comprise a shapeable plastic or a thin strip of stainless steel, steel alloy, aluminum, titanium, or other metal or metal alloy, or combinations of metals to form a task-specific material, see Figs. 2 and 7F, Para. 0042 and 0052) enclosed within the outer layer the substrate being malleable; a light source (planar illumination sources 750, see Fig. 7F, Para. 0057) mounted along the substrate; a power supply (flexible battery 742, see Fig. 7E, Par. 0056) coupled to the light source; and an actuating mechanism (switch 744, see Fig. 7E, Para. 0055 and 0056) configured to activate the power supply for emitting light from the light source; wherein the apparatus is configured for removeable placement in 
However, Duggal et al. does not explicitly disclose the light source emits the light at a predefined wavelength corresponding to a predefined surgical function.
Horrell et al. teaches a light-emitting element (106, see Figs. 1A and 2A) that emits the light at a predefined wavelength corresponding to a predefined surgical function (i.e.  particular output, wavelength of emitted light, or front or sideways lighting as best suited to a given need, see Para. 0041, 0045, 0046 and claims 19 and 23).
Burwell et al. further discloses the light source (e.g. light source array 80, see Figs. 8, 9A, and 9B) emits the light at a predefined wavelength corresponding to a predefined surgical function (see Para. 0007 and 0072).
Therefore, in view of Horrell et al. and Burwell et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duggal et al. by forming the light source to emit a predefined wavelength corresponding to a predefined surgical function in order to provide a surgical lighting capable of providing a variety of emitted light wavelength ranges as best suited to a given need. One would have been motivated to make this combination to provide an improved illumination for desired purpose.

Regarding claim 2, Duggal et al. further discloses the outer layer comprises an elastically deformable layer such as silicone, TPU, polyvinyl chloride (PVC), synthetic polymer (see Para. 0008 and 0045).
Duggal et al. does not explicitly disclose the outer layer comprises polydimethylsiloxane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the outer layer from polydimethylsiloxane as a matter of choosing the most widely used silicon-based organic polymer due to its versatility and properties leading to many applications, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Regarding claim 5, Duggal et al. further discloses the power supply (flexible battery 742, see Fig. 7E, Par. 0056) includes a disposable battery enclosed within the outer layer.

Regarding claim 6, Duggal et al. further discloses further comprising an insulated electrical (conductive lines 730, see Fig. 7c, Para. 0055 and 0057) conduit coupled between the light source and the power supply.

Regarding claim 7, Duggal et al. further discloses the light source (750), power supply (742), actuating mechanism (744), and the outer layer collectively form a discrete light emitting element oriented along a surgical area (e.g. surgical field  262, see Fig. 1, Para. 0042).

Regarding claim 9, Duggal et al. further discloses the light source includes a plurality of light emitting diodes (750, see Fig. 7F, Para. 0057-0058) encapsulated within the outer layer.

Regarding claim 10, Duggal et al. further discloses the plurality of light emitting diodes (762) are oriented as a columnar array (see Figs. 7F and 7H) within the outer layer (see Figs. 7F and 7H, Para. 0061).

Regarding claim 11, the teachings of Duggal et al. have been discussed above.
However, Duggal et al. does not explicitly disclose a first one of the plurality of light emitting diodes emits the light at a first wavelength, and a second one of the plurality of light emitting diodes emits the light at a second wavelength.
Burwell et al. further discloses a first one of the plurality of light emitting diodes emits the light at a first wavelength (e.g. LEDs 86a emit light of a first color having a first wavelength, see Para. 0072), and a second one of the plurality of light emitting diodes emits the light at a second wavelength (LEDs 86b emit light of a different color, having a second wavelength, see Para. 0007 and 0072).
Therefore, in view of Burwell et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duggal et al. by forming the light source to emit a predefined wavelength corresponding to a predefined surgical function in order to provide a desired illumination effects. One would have been motivated to make this combination to provide an improved illumination for desired purpose.

Regarding claim 12, Duggal et al. further discloses the plurality of light emitting diodes (762, Para. 0061) are oriented in a predetermined arrangement within the outer layer to provide focused illumination along a surgical area (see Figs. 2, 7H, Para. 0061).

Regarding claim 13, the teachings of Duggal et al. have been discussed above.
However, Duggal et al. does not explicitly disclose a plurality of radio-opaque markers formed along the outer layer or the light source.
Burwell et al. further discloses comprising a plurality of radio-opaque markers (radio-opaque marker 17, see Fig. 2, Para. 0015, 0059) formed along the outer layer or the light source.
Therefore, in view of Burwell et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duggal et al. by including a plurality of radio-opaque markers formed along the outer layer or the light source in order to enable the user to properly position the lighting apparatus with respect to a target area. One would have been motivated to make this modification to facilitate fluoroscopic placement of the lighting apparatus.

Regarding claim 14, the teachings of Duggal et al. have been discussed above.
However, Duggal et al. does not explicitly disclose a retrieval tether coupled to the outer layer configured for removing the apparatus from a surgical area.
Burwell et al. discloses further comprising a retrieval tether (e.g. Nitinol, see Para. 0085) coupled to the outer layer.
Burwell et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duggal et al. by including a retrieval tether for providing a means for removing the lighting apparatus as a matter to using well known methods, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, retrieval tether would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 17, Duggal et al. discloses an apparatus for surgical lighting of a surgical area (e.g. surgical field 160, see Fig. 1, Para. 0041) comprising: a generally planar outer layer (e.g. insulative layer, see Figs. 7A-7F, Para. 0008, 0054 and 0057), the outer layer being biocompatible (i.e. the surgical retractor is a medical device that is made from suitable materials used in surgical implants, see Para. 0008) and the outer layer including a material configured to provide fluid management (i.e. the outer layer is malleable strip comprises steel, steel alloy, aluminum, titanium, plastic, ceramic, fluidized metal, or any combination thereof which is suitable material to protect the light source from external factors such as bodily tissue or fluids, Para. 0042 and 0045); a light source (planar illumination sources 750, see Fig. 7F, Para. 0057) enclosed within 

Regarding claim 19, Duggal et al. discloses a method (see Fig. 8, Para. 0062) of forming an apparatus for surgical lighting a surgical area (e.g. surgical field 160, see Fig. 1, Para. 0041), comprising: providing a light source (planar illumination sources 750, see Fig. 7F, Para. 0057), the light source configured to illuminate a surgical area; encapsulating the light source within a generally planar outer layer, the outer layer being biocompatible (i.e. the surgical retractor is a medical device that is made from suitable materials used in surgical implants, see Para. 0008) and the outer layer including a material configured to provide fluid management (i.e. the outer layer is malleable strip comprises steel, steel alloy, aluminum, titanium, plastic, ceramic, fluidized metal, or any combination thereof which is suitable material to protect the light source from external factors such as bodily tissue or fluids, Para. 0042 and 0045); and coupling the light source to a power supply (flexible battery 742, see Fig. 7E, Par. 0056 and 0062) wherein the apparatus is configured for removeable placement in the surgical area (i.e. the surgical retractor in use during a surgical procedure to draw or retract one or more layers of tissue. Therefore, the surgical retractor is removeable from the surgical area after the surgery is completed).

Regarding claim 20, Duggal et al. further discloses the power supply is encapsulated within the outer layer and positioned adjacent the light source (Fig. 8, Para. 0062).

Claims 3, 4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Duggal et al. (US 2018/0228483) in view of Horrell et al. (US 2006/0291195) and Burwell et al. (US 2008/0033519) and further in view of Burwell et al. (US 2008/0269846).
Regarding claim 3, Duggal et al. further discloses an additional layer oriented around the outer layer (an additional layer of insulating material, see Para. 0057).
However, Duggal et al. does not explicitly disclose the additional layer including a sponge material to reduce engagement to bodily tissue such that the apparatus is removable from a surgical area. 
Burwell et al.’846 teaches a distal protection device formed of a shape memory material that is disposed distal of the light source element (see Para. 0012).
Therefore, in view of Burwell et al. ’846, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duggal et al. by including a sponge material on the outer layer in order to safely manipulating lighting apparatus in bodily tissue. One would have been motivated to make this modification to provide safe placement of the lighting apparatus.

Regarding claim 4, Duggal et al. further discloses an additional layer oriented around the outer layer (an additional layer of insulating material, see Para. 0057) and the outer layer is malleable.
Duggal et al. does not explicitly disclose the outer layer is memory-retaining.
Burwell et al.’846 teaches a distal protection device formed of a shape memory material that is disposed distal of the light source element (see Para. 0012).
Therefore, in view of Burwell et al. ’846, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duggal et al. by including a memory material on the outer layer in order to safely manipulating lighting apparatus in bodily tissue. One would have been motivated to make this modification to provide safe placement of the lighting apparatus.

Regarding claim 18, Duggal et al. further discloses the light source comprises a light emitting diode tape, the light emitting diode tape being malleable.
However, Duggal et al. does not explicitly disclose the light emitting diode is memory-retaining.
Burwell et al.’846 teaches a distal protection device formed of a shape memory material that is disposed distal of the light source element (see Para. 0012).
Therefore, in view of Burwell et al. ’846, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duggal et al. by including a memory material on the light emitting diode in order to safely manipulating lighting apparatus in bodily tissue. One would have been motivated to make this modification to provide safe placement of the lighting apparatus.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Duggal et al. (US 2018/0228483) in view of Horrell et al. (US 2006/0291195) and Burwell et al. (US 2008/0033519) and further in view of de Graff et al. (US 2011/0034912).
Regarding claim 15, the teachings of Duggal et al. have been discussed above.
However, Duggal et al. does not explicitly disclose an antennae coupled to the power supply, the actuating mechanism configured to transmit a radio-frequency signal to the antennae to activate the power supply and emit the light from the light source.
Graff et al. teaches an apparatus e.g. an endoscopy device (1680E, see Fig. 53, Para. 0011, 0324) that includes array of LED's (1030E, see Fig. 53), a radio-frequency (RF) antennae (1502E, Para. 0324) to wireless communicate with external devices.
Therefore, in view of Graff et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duggal et al. by including an antennae coupled to the power supply to control the apparatus wireless communicate with external devices.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Duggal et al. (US 2018/0228483) in view of Horrell et al. (US 2006/0291195) and Burwell et al. (US 2008/0033519) and further in view of Monson et al. (US 2013/0103024).
Regarding claim 16, the teachings of Duggal et al. have been discussed above.
However, Duggal et al. does not explicitly disclose a reed switch for engaging the power supply, the reed switch configured to activate the power supply in response to a magnet to emit the light from the light source.
Monson et al. teaches an electrosurgical medical instrument (100, see Fig. 2) that includes a an activation button (114, see Fig. 2, Para. 0081), a light emitting diode (LED) visual feedback elements (118a, 118b, see Fig. 2, Para. 0080 and 0081), and a remotely activated switch element (606, e.g. reed switch, Para. 0100, 0103); wherein magnetic flux generated by a magnet (602, see Fig. 8, Para. 0102) causes the magnetically operated element (606, see Fig. 10) to electrically disconnect the energy source (300, see Fig. 10) from the electronics system (400, see Fig. 4, Para. 0103).
Therefore, in view of Monson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duggal et al. by including a reed switch configured to activate the power supply in response to a magnet to control the light source thereby to reduce the size of the surgical instrument and make such instruments easier to use during surgical procedures (see Para. 0011-0013). 
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually (e.g. Duggal failed to disclose individually, or suggest in combination "wherein the light source emits the light at a predefined wavelength corresponding to a predefined surgical function"), the applicant is advised that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, for example, Horrell et al. teaches the light source emits the light at a predefined wavelength corresponding to best suited to a given need.
In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In response to applicant's argument that “the combination of the cited references describe a different context of use of the technology as currently claimed, and therefore would not be readily apparent to one of ordinary skill in the art”, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). Furthermore, the applicant is respectfully reminded that Duggal et al. teaches a surgical devices directing illumination from a surgical device towards a surgical area of interest. Horrell et al. also teaches a lightweight, compact lighting system configured to be readily attachable to a hand-held surgical tool to provide lighting of a surgical site during use of the tool. Therefore, combination of the cited references describe a similar context of use of the technology 
 Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/TSION TUMEBO/
Primary Examiner, Art Unit 2875